BIJUR, J.
This action is brought by a salesman against Ms employer. The complaint sets out as a first cause of action a demand for $200, being four months’ “drawing account” at $50 each; for a second cause of action a claim for $100, being the balance of $200 to bo “advanced” by the defendant toward plaintiff’s traveling expenses on a certain trip; as a third cause of action, a claim for $68.27, being the balance of $25 a month for each of nine months (namely, $225), which defendant agreed to contribute to plaintiff toward the expenses of maintaining a showroom, less $91.23, admittedly received from defendant, and $67.50 collected by plaintiff for account of defendant and retained by plaintiff. It is impossible to understand, from a reading of the record, the basis on which the judgment for $255 was allowed. Respondent seeks to justify the judgment by saying: “On the first and second causes of action the court decided adversely to plaintiff, and on the third cause of action the decision was awarded in favor of plaintiff.” But in the third cause of action plaintiff asked for but $68.27; consequently it is apparent that respondent’s explanation of the amount of the judgment is totally insufficient. Judgment reversed, and new trial granted, with $30 costs to appellant to abide the event. All concur.